       Case 2:17-cv-05114-MMB Document 350-2 Filed 06/23/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 ALEXANDRE PELLETIER, Individually
 and on Behalf of All Others Similarly
 Situated,
                                                      No. 2:17-cv-05114-MMB
                       Plaintiff,
                                                      Hon. Michael M. Baylson
        v.

 ENDO INTERNATIONAL PLC, et al.,

                       Defendants.


                                CERTIFICATE OF SERVICE

       I, Jeff G. Hammel, hereby certify that on June 23, 2021, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such public filing to all counsel registered to receive such notice. Any documents

to be filed under seal have been emailed to all counsel of record in their unsealed form, pursuant

to an agreement among counsel, and will be hand delivered to the Court.



Dated: June 23, 2021                                 LATHAM & WATKINS LLP
       New York, New York

                                                     /s/ Jeff G. Hammel
                                                     Jeff G. Hammel
